Name: Commission Regulation (EC) No 2700/95 of 22 November 1995 correcting Regulation (EC) No 1802/95 amending the Regulations that fixed, prior to 1 February 1995, certain prices and amounts in the market in milk and milk products of which the value in ecus was adapted as a result of the abolition of the correcting factor for agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  prices;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31995R2700Commission Regulation (EC) No 2700/95 of 22 November 1995 correcting Regulation (EC) No 1802/95 amending the Regulations that fixed, prior to 1 February 1995, certain prices and amounts in the market in milk and milk products of which the value in ecus was adapted as a result of the abolition of the correcting factor for agricultural conversion rates Official Journal L 280 , 23/11/1995 P. 0024 - 0024COMMISSION REGULATION (EC) No 2700/95 of 22 November 1995 correcting Regulation (EC) No 1802/95 amending the Regulations that fixed, prior to 1 February 1995, certain prices and amounts in the market in milk and milk products of which the value in ecus was adapted as a result of the abolition of the correcting factor for agricultural conversion ratesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EC) No 1538/95 (2), and in particular Article 5c (7) thereof, Whereas one oversight should be corrected in the Annex to Commission Regulation (EC) No 1802/95 (3); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 1802/95 the following line is inserted after Regulation (EEC) No 1158/91 and before Regulation (EEC) No 3378/91: >TABLE> Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply to the amounts converted into national currency from the 1995/96 marketing year on. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1995. For the Commission Franz FISCHLER Member of the Commission